Citation Nr: 0405147	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  99-21 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than November 
14, 1997, for the grant of a 40 percent disability rating for 
arthritis of the lumbar spine with L5-S1 disc degeneration.

2.  Entitlement to an effective date earlier than September 
2, 1999, for the grant of a total rating based on 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
June 1974.

In a September 1998 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, increased the evaluation assigned the veteran's 
service-connected arthritis of the lumbar spine with L5-S1 
disc degeneration to 40 percent, effective January 26, 1998.  
The veteran disagreed with the effective date assigned the 
increase and appealed that matter to the Board of Veterans' 
Appeals (Board).  In a February 2001 rating decision, the RO 
found that clear and unmistakable error existed in the 
September 1998 rating decision to the extent that the 
referenced rating decision did not assign an effective date 
of November 14, 1997, for the increase to 40 percent.  The 
veteran testified before the undersigned Veterans Law Judge 
at a hearing held at the RO in August 2002.

In a November 2001 rating decision, the RO granted the 
veteran's claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU), assigning an effective date therefor of 
September 2, 1999.  The November 2001 rating decision also 
granted entitlement to a 60 percent rating for the veteran's 
arthritis of the lumbar spine with L5-S1 disc degeneration, 
effective September 2, 1999.  In response to his July 2002 
notice of disagreement as to the effective date assigned the 
grant of a TDIU, the veteran was issued a statement of the 
case addressing that issue in February 2003.  In April 2003 
he perfected his appeal of the issue of entitlement to an 
effective date earlier than September 2, 1999, for the grant 
of a TDIU.

The Board notes that although the veteran, in his July 2002 
statement, did not specifically refer to the effective date 
assigned the grant of a 60 percent rating for his back 
disorder, the November 2001 grant of a TDIU was based in part 
on the assignment of that particular rating.  The Board 
consequently finds that the issue of entitlement to an 
effective date earlier than September 2, 1999, for the grant 
of a 60 percent rating for arthritis of the lumbar spine with 
L5-S1 disc degeneration has been reasonably raised by the 
record.  This matter is referred to the RO for appropriate 
action.

In an April 2003 statement, the veteran raised the issue of 
whether clear and unmistakable error exists in a March 9, 
1995, rating decision which denied entitlement to a 
compensable rating for the veteran's service-connected back 
disability.  This matter is therefore also referred to the RO 
for appropriate action.

The Board notes that the veteran, on his VA Form 9 received 
in April 2003, requested a hearing before a traveling 
Veterans Law Judge.  Later in April 2003 he submitted a 
statement withdrawing his request for such a hearing.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  

 
REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

Review of the record discloses that, as to the claim for an 
earlier effective date for the grant of a 40 percent 
evaluation for arthritis of the lumbar spine with L5-S1 disc 
degeneration, the veteran has not been adequately informed of 
the information and evidence necessary to substantiate the 
claim, and has not been adequately advised as to what 
evidence VA would obtain for him and of what information or 
evidence he was responsible for submitting.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  With respect to the 
claim for an earlier effective date for the grant of a TDIU, 
the Board notes that while the veteran was arguably informed 
in August 2001 of what evidence VA would obtain for him and 
of what information or evidence he was responsible for 
submitting in connection with that claim, see generally 
VAOPGCPREC 8-2003, he was not informed of the information and 
evidence necessary to substantiate that claim.  In order to 
ensure that the veteran receives the due process to which he 
is entitled in connection with the instant appeal, the Board 
finds that further remand of the case is appropriate.

The Board notes that the veteran has been treated at the 
Alexandria, Louisiana VA Medical Center (VAMC) for a number 
of years.  While clinical treatment records for that facility 
covering portions of several years are on file, it is unclear 
whether all pertinent records from that facility for the 
period from 1990 to 1999 have been obtained.  See generally 
38 C.F.R. §§ 3.157, 3.400(o)(2) (2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran 
and his representative a letter 
explaining the VCAA and that 
complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the veteran's claims.  
The letter should also specifically 
inform the veteran and his 
representative of which portion of 
the evidence is to be provided by 
the claimant, which part, if any, 
the RO will attempt to obtain on his 
behalf, and a request that the 
veteran provide any evidence in his 
possession that pertains to his 
claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should attempt to obtain 
medical records for the veteran for 
January 1990 to September 1999 from 
the VAMC located in Alexandria, 
Louisiana.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


